S©o ON DO FB W YO ee

VY NY YH YY NY NY NY YB Be ew Se ese eS es Se Ee Ye
ora MF WN KF DOAN DAW Bw NH BS

Case 2:19-cr-00159-RSL Document 104 Filed 06/17/21 Page 1of1

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,

PAIGE A. THOMPSON,
Defendant.

 

 

 

 

AT SEATTLE

NO. CR19-159 RSL

ORDER CONTINUING
CONDITIONS OF RELEASE
SUPERSEDING INDICTMENT

A Superseding Indictment having been returned against the above-named defendant,

now therefore

IT IS ORDERED that conditions of release be continued as previously set.

DATED this 17th day of June 2021.

ORDER CONTINUING CONDITIONS OF RELEASE ~ 1

SUPERSEDING INDICTMENT

167

UNITED STATES MAGISTRATE JUDGE

UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101
(206) 553-7970
